Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please amend Claim 10, Lines 3 – 4 to read as follows:

…an upstream driving motor configured to rotate [[an]] the upstream shell relative to the cylindrical module case;…


Please amend Claim 10, Lines 10 – 11 to read as follows:

 include a lean NOx trap (LNT), a diesel particulate filter (DPF), and a selective catalytic reducer (SCR).


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest an upstream shell rotatably mounted to the cylindrical module case and configured to surround one side of the cylindrical module case; and an upstream selection pipe having: one end extending through the upstream shell and configured to be rotatably connected to an upstream exhaust pipe configured to provide exhaust gas from the engine, and another end configured to communicate with the at least one aftertreatment device among the plurality of aftertreatment devices as the upstream shell is rotated, in conjunction with the rest of the recited structure of Claim 1. Systems that can change the order of aftertreatment devices that exhaust gas flows through are known in the art (see e.g. Zhang, Garnemark, Otashi), but these systems use some kind of valving to control the flow order, and not the rotating shell and selection pipe subsystem recited. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Wednesday, May 26, 2021